DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant amendment filed 1/18/22 has been entered. Claims 1-27 are currently pending, with claims 1-12 pending and claims 13-27 being withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-11 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Dobbin (US 9764854).
Regarding claim 1, Dobbin teaches a protection cap assembly (figure 7 #140) for enclosing an end portion (120) of a fastener (122) which extends through a structure of an aircraft (110) (column 1 lines 40-50) comprising a cap member (141) having a sidewall (inside surface of the cap member 141) that defines an opening (empty space below the sidewall) and an interior space (empty space between the sidewall and the fastener) (figure 9) for receiving the end portion of the fastener through the opening and into the interior space (as seen in figures 5-7). The cap member also has an end surface (surface of 141 that contacts part 110) that abuts the structure and a projection member (figure 7 #145, 146, 150) that extends from the end surface of the sidewall of the cap member. It is noted that the applicant only states that the projection member extends from a portion of the end surface. Therefore the corner portion of the end surface would have the portions #145, 146 and 150 in combination extend from it since they are adjacent.

Regarding claim 2, Dobbin teaches the end surface of the sidewall has a width dimension which extends from an inside edge of the sidewall, which defines the opening, to an outside edge of the sidewall (as seen in figure 7 and 9-10).

	Regarding claim 5, Dobbin teaches the projection member comprises a wall member, which has an inner wall surface which is a first radial distance from a central axis of the cap member and an outer wall surface is a second radial distance from the central axis, wherein the second radial distance is greater than the first radial distance (the outer surface of component 145 is further away from the central axis than the inner surface of component 145) (figure 4).

	Regarding claim 6, Dobbin teaches that the wall member extends annularly (ring shaped) about the central axis of the cap member (figure 11).

	Regarding claim 7, Dobbin teaches a width dimension of the wall member between the inner wall surface and the outer wall surface is a predetermined dimension to create an interference fit with positioning the wall member in an opening defined in the structure (figure 7 and column 1 line 51- column 2 line 3).

	Regarding claim 8, Dobbin teaches a post member (150, 145, 146, 160) extending from the end surface of the side wall (210) (figure 8).

	Regarding claim 9, Dobbin teaches a plurality of post members (150, 145, 146, 160) which are spaced apart from each other.

Regarding claim 10, Dobbin teaches a plurality of post members (150, 145, 146, 160) which are spaced apart from each other about a central axis of the cap member (figures 7 and 11).

Regarding claim 11, Dobbin teaches the post member defines a predetermined diameter and the post member forms a circumferential surface about the post member which creates an interference fit with a sidewall of a hole defined in the structure with positioning the post member in the hole (figure 7 and column 1 line 51- column 2 line 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbin (US 9764854) in view of Dobbin (US 2017/0050746).
Regarding claims 3-4, the teachings of Dobbin (‘854) are disclosed above.
Dobbin (‘854) does not teach that the projection surface is positioned between the inside and outside edge of the end surface.
Dobbin (‘746) teach and end surface (figure 5, end surface of part 106) with an inside and outside edge. A projection member (104) extends into the plane of part 106 and thus has a portion between the inside and outside edge in a vertical plane and extends in a direction transverse from the end surface in a horizontal and vertical plane as well.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Dobbin (‘854) such that the projection member extends as claimed as taught by Dobbin (‘746) as doing such would include ridges (projection members) that help ensure accurate co-axial location of the protection cap (paragraph 23). It is further noted that it would have been obvious to include projection members at any location between two surfaces where it was desired to ensure accurate positioning. This is a duplication/rearrangement of parts and would not produce any new or unexpected results.

Regarding claim 12, the teachings of Dobbin (‘854) are disclosed above.
Dobbin (‘854) does not teach that the projection member is made of thermoplastic.
Dobbin (‘746) teaches that the cap body is made of thermoplastic (paragraph 10).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Dobbin (‘854) such that the cap body components are made of thermoplastic as taught by Dobbin (‘746) as doing such would make the cap body sufficiently flexible, or deformable, to accommodate a change in shape of the collar portion from the lobed shape to a substantially annular shape (paragraph 10). It further would have been obvious to use a thermoplastic material for any component where is was desired to have these qualities, including the projection member (which is part of the cap body). This is a duplication/rearrangement of parts and would not produce any new or unexpected results.


Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive.
Applicant argues on pages 7-8  of the Remarks that the prior art does not teach that the prior art teaches a projection member that is secured and extends from the end surface of the sidewall of the cap member.
In response to applicant’s argument, it is noted that Dobbins teaches that the cap member also has an end surface (surface of 141 that contacts part 110) that abuts the structure and a projection member (figure 7 #145, 146, 150) that extends from the end surface of the sidewall of the cap member. It is noted that the applicant only states that the projection member extends from a portion of the end surface. Therefore the corner portion of the end surface would have the portions #145, 146 and 150 in combination extend from it since they are adjacent.

Applicant argues on page 8 of the Remarks that the dependent claims are allowable.
In response to applicant’s argument it is noted that all claims stand rejected for the reasons disclosed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748